DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/28/2022.
Applicant’s amendments filed 06/28/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4, 10, 13, and 17; cancelation of claim 3; and the addition of new claim 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092752 to Lu et al. (hereinafter Lu) in view of Nakata (US 2017/0054015).
With respect to Claim 1, Lu discloses a III-N device (e.g., semiconductor-based high-electron-mobility transistors (HEMTs)) (Lu, Figs. 1, 10, ¶0009-¶0024, ¶0033-¶0086), comprising:
          a III-N channel layer (806) (Lu, Fig. 10, ¶0046-¶0048, ¶0066, ¶0073, ¶0077-¶0079, ¶0082-¶0083) over an N-face (e.g., III-N materials have an N-face composition) (Lu, Fig. 10, ¶0047) of a III-N barrier layer (e.g., a back barrier layer 805 is inserted between the buffer layer and the channel layer 806, and have a wider bandgap than the channel layer 806) (Lu, Fig. 10, ¶0077-¶0078), the III-N channel 5layer (806) having a smaller bandgap than the III-N barrier layer (e.g., AlGaN 805);
         a first III-N cap layer (e.g., 830) (Lu, Fig. 10, ¶0073) over an N-face of the III-N channel layer (e.g., 806, GaN), the first III-N cap layer (e.g., 830, AlGaN) having a larger bandgap than the III-N channel layer (e.g., GaN 806);
         a second III-N cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0073) over an N-face of the first III-N cap layer (e.g., 830), wherein a portion (e.g., GaN 832) of the second III-N cap layer (832/850) adjacent to the first III-N cap layer (e.g., AlGaN 830) has a smaller 10bandgap than the first III-N cap layer (830);
         a gate contact (e.g., 1010) (Lu, Fig. 10, ¶0079) between a source (S) (Lu, Figs. 1, 10, ¶0041) and a drain contact (D), and the gate contact (1010) is at least partially in a recess in the second III-N cap layer (e.g., 832/850); wherein
        the second cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0079, ¶0083) includes a first region (e.g., a portion of the 832 layer under a bottom of the recess extending through the 850 layer ) and a second region (e.g., a portion of the 850/832 layers adjacent to the recess), wherein the first region has a first end in contact with the gate contact (1010) and directly adjacent to a bottom 15surface of the recess and a second end between the first end and the drain contact (D), and the second region is directly adjacent to the first region and is between the first region (e.g., a portion of 832 under a bottom of the recess) and the drain contact (D);
       a first thickness of the second cap layer (832/850) (Lu, Fig. 10, ¶0073) in the first region (e.g., a portion of 832 under a bottom of the recess having a sidewall in direct contact with the gate 1010) is everywhere less than a second thickness of the second cap layer (e.g., a portion of 832/850 having a sidewall separated from the gate 1010) in the second region;
       the first end (Lu, Fig. 10, ¶0079) comprises a sidewall of the first thickness in contact with the gate contact (1010); and  20
       a lateral separation (e.g., lateral length of gaps 180/182, as in Fig. 1) (Lu, Fig. 10, ¶0041) between the first end and the second end is between one third and one half of the gate length.
Further, Lu does not specifically disclose that a lateral separation between the first end and the second end is greater than 25 nanometers. However, Lu teaches that a lateral separation (e.g., LAD, lateral length of air gaps 180/182, as in Fig. 1) (Lu, Figs. 1, 10, ¶0041) between the first end and the second end is between one third and one half of the gate length (Lg), and determines the achievable amount in the gate leakage; and the gate recesses (Lu, Figs. 1, 10, ¶0035-¶0036) used in the HEMT devices would allow to achieve the desired threshold voltage of the device, reduce short channel effect, and improved device performance in various manner. Further, Nakata teaches a III-N device including a semiconductor-based high-electron-mobility transistors (HEMTs) (Nakata, Fig. 1, ¶0002, ¶0012, ¶0019-¶0048) comprising a gate electrode (e.g., 33) (Nakata, Fig. 1, ¶0048) in a recess (e.g., opening 16c), wherein a gate length is about 0.2 m and a width of the opening is about 0.6 m.
Thus, a person of ordinary skill in the art would recognize that with the gate length of 0.2 m, the range between one third and one half of the gate length (Lg) would be between about 60 nm and 100 nm, and that is greater than 25 nanometers. The claimed range overlaps the range of Lu/Nakata.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lu by optimizing gate edge profile within the gate recess and the lateral length of the gap between the sidewalls of the recess and the gate edges as taught by Lu, and forming a gate having a specific length as taught by Nakata to have a lateral separation between the first end and the second end is greater than 25 nanometers in order to provide improved HEMT device having reduced gate leakage, and  improved performance characteristics (Lu, ¶0035-¶0036, ¶0041, ¶0079; Nakata, ¶0002, ¶0011, ¶0036, ¶0048).
Regarding Claim 2, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the recess includes a sidewall proximal to the drain contact (D) (Lu, Fig. 10, ¶0079, ¶0083), and the gate contact (1010) is in contact with a first section of the sidewall (e.g., a sidewall of the portion of the GaN layer 832) but 25not to a second section of the sidewall (e.g., a sidewall of the portion of the cap layer 850).
Regarding Claim 3, Lu in view of Nakata discloses the device of claim 2. Further, Lu does not specifically disclose in the embodiment of Fig. 10 that the device, further comprising a gate dielectric layer between the gate contact and the sidewall of the recess. However, Lu teaches an embodiment of Fig. 6, wherein a gate dielectric layer (e.g., 690) (Lu, Fig. 6, ¶0061) is disposed between the gate contact (610) and the sidewall of the recess (620).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Nakata by forming the gate electrode including a gate dielectric in the recess and optimizing gate edge profile within the gate recess as taught by Lu to have the device, further comprising a gate dielectric layer between the gate contact and the sidewall of the recess in order to provide improved HEMT device having reduced gate leakage, and  improved performance characteristics (Lu, ¶0035-¶0036, ¶0041, ¶0061).
Regarding Claim 5, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the recess includes a sidewall proximal to the drain contact (D) (Lu, Fig. 10, ¶0079, ¶0083), and the first region of the second III-N cap layer (e.g., a portion of 832 under a bottom of the recess extending through 850) is directly below the sidewall of the recess.
Regarding Claim 6, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the second Ill-N cap layer (e.g., 850) comprises alternating layers of GaN and AlGaN (e.g., BwAlxInyGazN with w=0, y=0, x=1, and z=1) (Lu, Fig. 10, ¶0069-¶0070).
Regarding Claim 7, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the second III-N cap layer (e.g., 850) comprises 15multiple layers of different III-N materials (e.g., GaN and AlGaN or GaN and AlN) (Lu, Fig. 10, ¶0069-¶0070, ¶0073).
Regarding Claim 8, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the III-N channel layer (806) (Lu, Fig. 10, ¶0073) comprises GaN.
Regarding Claim 9, Lu in view of Nakata discloses the device of claim 8. Further, Lu discloses the device, wherein he first III-N cap layer (e.g., 830) (Lu, Fig. 10, ¶0073) comprises AlGaN.
Regarding Claim 10, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the second Ill-N cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0073, ¶0069-¶0070) comprises GaN.
Regarding Claim 11, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the second Ill-N cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0073, ¶0069-¶0070) comprises GaN.
Regarding Claim 12, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, further comprising a cap layer (830/832/850) (Lu, Fig. 10, ¶0069-¶0070, ¶0073, ¶0079, ¶0083) including the first cap layer (830) and the second cap layer (832/850), wherein the cap layer is to form a shape of the first region, the second region and the recess.
Regarding limitation “wherein the cap layer is etched to form a shape of the first region, the second region and the recess”, it is noted that the language, term, or phrase “etched to form a shape” is directed towards the process of making the cap layer having a shape of the first region, the second region and the recess.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “wherein the cap layer is etched to form a shape of the first region, the second region and the recess” only requires a structure, the cap layer having a shape of the first region, the second region and the recess, which does not distinguish the invention from Lu, who teaches the structure as claimed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092752 to Lu in view of Nakata (US 2017/0054015) as applied to claim 1, and further in view of Park et al. (US 2011/0057257, hereinafter Park).
Regarding Claim 4, Lu in view of Nakata discloses the device of claim 1. Further, Lu does not specifically disclose that the first thickness of the second cap layer in the 5first region increases monotonically from the first end to the second end. However, Lu teaches that the gate recesses (Lu, Figs. 1, 10, ¶0035-¶0036,¶0041) used in the HEMT devices would allow to achieve the desired threshold voltage of the device, reduce short channel effect, and improved device performance in various manner; specifically, the gate recess is stepped to nonuniform in a shape. Further, Park teaches HEMT device (Park, Fig. 2, ¶0007-¶0009, ¶0035-¶0042), wherein the thickness of the upper III-N layer (126) (Park, Fig. 2, ¶0036, ¶0037) in a region contacting the gate electrode is gradually increased toward the drain electrode (154) such that a 2DEG has a high concentration in a region where no recess structure is formed and is gradually increased toward the drain electrode (154); thus, the distribution of the electric field concentrated on the gate electrode and the drain electrode is improved and a high voltage operation of the device is achieved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Nakata by forming the recess in the first region of the cap layer of Lu as having the gradually stepped surface as taught by Park such that the first thickness of the 5first region increases gradually to have the device,  wherein the first thickness of the second cap layer in the 5first region increases monotonically from the first end to the second end in order to effectively distribute the electric field, and thus to obtain a HEMT device with improved performance characteristics (Park, ¶0007-¶0009, ¶0036, ¶0037, ¶0042).
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092752 to Lu in view of Gambin et al. (US 2013/0026489, hereinafter Gambin) (the reference US Patent No. 6,144,048 by Suemitsu et al. is presented as evidence, hereinafter Suemitsu).
With respect to Claim 13, Lu discloses an electronic device (e.g., semiconductor-based high-electron-mobility transistors (HEMTs)) (Lu, Figs. 1, 10, ¶0009-¶0024, ¶0033-¶0086), comprising:
          a III-N material structure comprising a III-N channel layer (806) (Lu, Fig. 10, ¶0046-¶0048, ¶0066, ¶0073, ¶0077-¶0079, ¶0082-¶0083) over a III-N barrier layer (e.g., a back barrier layer 805 is inserted between the buffer layer and the channel layer 806, and have a wider bandgap than the channel layer 806) (Lu, Fig. 10, ¶0077-¶0078) and a III-N cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0069-¶0070, ¶0073, ¶0079) over the III-N channel layer (806), wherein a compositional difference (e.g., a back barrier layer 805 is inserted between the buffer layer and the channel layer 806, and have a wider bandgap than the channel layer 806) (Lu, Fig. 10, ¶0077-¶0078) between the III-N barrier layer (805) and the III-N channel layer (806) causes better confinement of electrons in the III-N channel layer;
         a gate contact (e.g., 1010) (Lu, Fig. 10, ¶0079, ¶0083) between a source (S) (Lu, Figs. 1, 10, ¶0041) and a drain contact (D), wherein the gate contact (1010) is over an N-face (e.g., III-N materials have an N-face composition) (Lu, Fig. 10, ¶0047) of the III-N material structure and is at least partially in a recess in the III-N cap layer (e.g., 830/832/850); wherein
        the III-N cap layer in a drain-side access region of the device 10includes a first region (e.g., a portion of the 832 layer connected to the gate and under a bottom of the recess extending through the 850 layer) (Lu, Fig. 10, ¶0079, ¶0083) and a second region (e.g., a portion of the 850/832 layers adjacent to the recess), wherein the first region has a first end in contact with the gate (1010) and directly adjacent to a bottom surface of the recess and a second end between the first end and the drain contact (D), and the second region is directly adjacent to the first region and is between the first region and the drain contact;
         a first thickness of the III-N cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0073) in the first region (e.g., a portion of the 832 layer under a bottom of the recess) is everywhere less than a second 15thickness of the III-N cap layer (832/850) in the second region so that          
        the first end (Lu, Fig. 10, ¶0079) comprises a sidewall of the first thickness in contact with the gate contact (1010)20.
Further, Lu does not specifically disclose that a compositional difference between the III-N barrier layer and the III-N channel layer causes a 2DEG 5channel to be induced in the III-N channel layer; and a charge density of the 2DEG channel in the first region is everywhere less than a charge density of the 2DEG channel in the second region.
However, Gambin teaches forming an N-face GaN HEMT device (Gambin, Fig. 2, ¶0003, ¶0009-¶0010, ¶0020, ¶0023, ¶0026), wherein the GaN channel layer (38) (Gambin, Fig. 2, ¶0020, ¶0023, ¶0026) is formed on the AlGaN barrier layer (36) in the N-face device to cause a 2-DEG layer (40) that provides an electron flow channel; and the 2-DEG layer (40) is controlled (Gambin, Fig. 2, ¶0023, ¶0026) by providing specific composition and the thickness of the AlGaN barrier layer (36), and by providing the cap layer (42) above the channel layer.
Also, it is known in the art of HEMT devices (as evidenced by Suemitsu, Fig. 1, 4F, 5, Col. 5, lines 22-34; Col. 8, lines 24-28; lines 56-67) that etching the cap layer (e.g., 1-7) to provide the recess for the gate electrode results in reducing two-dimensional electron gas density in the channel in the side-etched region (e.g., 1-11 in Fig. 1). Thus, a person of ordinary skill in the art would recognize that charge density of the 2DEG channel in the first region of Lu that is the side-etched region would be reduced to compare with a charge density of the 2DEG channel in the second region of Lu that is not etched.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Lu by forming the N-face GaN HEMT device with controlled 2DEG layer by including the back barrier layer and the cap layer of a specific composition and thickness, as taught by Gambin, wherein the cap layer includes the side-etched region as a first region having lower two-dimensional electron gas density than that of the unetched region (e.g., the second region of Lu) to have the device, wherein a compositional difference between the III-N barrier layer and the III-N channel layer causes a 2DEG 5channel to be induced in the III-N channel layer; and a charge density of the 2DEG channel in the first region is everywhere less than a charge density of the 2DEG channel in the second region in order to provide an N-face HEMT device with controlled the electron density of the 2DEG layer to improve performance characteristics of the device (Gambin, ¶0003, ¶0009-¶0010, ¶0020, ¶0023, ¶0026).
Regarding Claim 16, Lu in view of Gambin discloses the device of claim 13. Further, Lu discloses the device, wherein the III-N cap layer (e.g., 832/850) (Lu, Fig. 10, ¶0069-¶0070, ¶0073, ¶0079) is thicker in the second region (e.g., a portion of the 850/832 layers adjacent to the recess) than at the first end of the first region (e.g., a portion of the 832 layer connected to the gate and under a bottom of the recess extending through the 850 layer).
Regarding Claim 17, Lu in view of Gambin discloses the device of claim 13. Further, Lu does not specifically disclose in the embodiment of Fig. 10 that the device, further comprising a gate dielectric layer between the gate contact and the first end of the first region. However, Lu teaches an embodiment of Fig. 6, wherein a gate dielectric layer (e.g., 690) (Lu, Fig. 6, ¶0061) is disposed between the gate contact (610) and the sidewall of the recess (620).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Gambin by forming the gate electrode including a gate dielectric in the recess and optimizing gate edge profile within the gate recess as taught by Lu to have the device, further comprising a gate dielectric layer between the gate contact and the first end of the first region in order to provide improved HEMT device having reduced gate leakage, and  improved performance characteristics (Lu, ¶0035-¶0036, ¶0041, ¶0061).
Regarding Claim 18, Lu in view of Gambin discloses the device of claim 17. Further, Lu discloses the device, the III-N material structure 5further comprises an AlGaN layer (e.g., 830) between the III-N channel layer (806) and the III-N cap layer (832/850), but does not specifically disclose that the gate dielectric layer is between the gate contact and the AlGaN layer. However, Lu teaches an embodiment of Fig. 6, wherein a gate dielectric layer (e.g., 690) (Lu, Fig. 6, ¶0061) is disposed between a bottom surface of the gate contact and a surface of the recess.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Gambin by forming the gate electrode including a gate dielectric in the recess as taught by Lu, wherein the gate contact is disposed in the recess on the AlGaN layer to have the device, wherein the gate dielectric layer is between the gate contact and the AlGaN layer in order to provide improved HEMT device having reduced gate leakage, and  improved performance characteristics (Lu, ¶0035-¶0036, ¶0041, ¶0061).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092752 to Lu in view of Gambin (US 2013/0026489) as applied to claim 13, and further in view of Park (US 2011/0057257).
Regarding Claim 14, Lu in view of Gambin discloses the device of claim 13. Further, Lu does not specifically disclose that the charge density of the 2DEG channel in the first region increases monotonically from a first charge density at the first end to a second charge density at the second end. However, Lu teaches that the gate recesses (Lu, Figs. 1, 10, ¶0035-¶0036,¶0041) used in the HEMT devices would allow to achieve the desired threshold voltage of the device, reduce short channel effect, and improved device performance in various manner; specifically, the gate recess is stepped to nonuniform in a shape. Further, Park teaches HEMT device (Park, Fig. 2, ¶0007-¶0009, ¶0035-¶0042), wherein the thickness of the upper III-N layer (126) (Park, Fig. 2, ¶0036, ¶0037) in a region contacting the gate electrode is gradually increased toward the drain electrode (154) such that a 2DEG has a high concentration in a region where no recess structure is formed and is gradually increased from the first region (A1) toward the drain electrode (154); thus, the distribution of the electric field concentrated on the gate electrode and the drain electrode is improved and a high voltage operation of the device is achieved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Gambin by forming the recess in the first region of the cap layer of Lu as having the gradually stepped surface as taught by Park such that the thickness of the 5first region increases gradually to have the device, wherein the charge density of the 2DEG channel in the first region increases monotonically from a first charge density at the first end to a second charge density at the second end in order to effectively distribute the electric field, and thus to obtain a HEMT device with improved performance characteristics (Park, ¶0007-¶0009, ¶0036, ¶0037, ¶0042).
Regarding Claim 15, Lu in view of Gambin and Park discloses the device of claim 14. Further, Lu does not specifically disclose that the second charge density is at 25least 1.1 times the first charge density. However, Park teaches that the 2DEG has a high concentration in a region where no recess structure is formed and is gradually increased from the first region (A1) toward the drain electrode (154); the concentration of the 2DEG in the second region (A2) having the recess (128) is higher than that in the first region (A1), and the concentration of the 2DEG in the third region having the recess (129) is higher than that in the second region (A2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Gambin/Park by forming the recess in the first region of the cap layer of Lu as having the gradually stepped surface as taught by Park, and optimizing the stepped surface by controlling the depth of the recesses and thickness of the 5first region to have the device, wherein the second charge density is at 25least 1.1 times the first charge density in order to effectively distribute the electric field, and thus to obtain a HEMT device with improved performance characteristics (Park, ¶0007-¶0009, ¶0036, ¶0037, ¶0042).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092752 to Lu in view of Gambin (US 2013/0026489) as applied to claim 13, and further in view of Saito et al. (US 2012/0187452, hereinafter Saito).
Regarding Claim 19, Lu in view of Gambin discloses the device of claim 13. Further, Lu does not specifically disclose that the charge density of the 2DEG channel increases monotonically from the gate contact to the source contact. However, Saito teaches forming an N-face III-N semiconductor device (Saito, Figs. 1A, 3, ¶0002, ¶0006, ¶0017-¶0025, ¶0036-¶0046), wherein the gate electrode (31) (Saito, Figs. 1A, 3, ¶0022, ¶0024) is formed in the recess (16r) having a bottom face (16b) and a tapered side face (16w) on a side of the source electrode (20) and a tapered side face (16w) on a side of the drain electrode (21), wherein the piezo polarization (Saito, Figs. 1A, 3, ¶0036, ¶0037, ¶0041-¶0043) under the gate electrode is selectively suppressed, and the concentration of the electrons in the channel layer under the gate electrode is selectively decreased; the lower part of the gate electrode is depleted more easily in an OFF-state, and the device is capable of achieving the normally-OFF operation with a low on-resistance and has a high reliability.
Further, a person of ordinary skill in the art would recognize that the concentration of the electrons in the channel layer in a region under the gate electrode having a tapered sidewall on the source electrode side corresponding to the tapered side face of the recess would monotonically increase from the gate contact to the source electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Gambin by forming the recess in the first region of the cap layer of Lu as having a tapered sidewall on the source electrode side as taught by Saito such that the concentration of the electrons in the channel layer in a region under the gate electrode having a tapered sidewall on the source electrode side would monotonically increase toward the source electrode to have the device, wherein the charge density of the 2DEG channel increases monotonically from the gate contact to the source contact in order to provide the nitride semiconductor device having a high reliability and with improved performance characteristics (Saito, ¶0002, ¶0006, ¶0024, ¶0037, ¶0041-¶0043, ¶0046).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092752 to Lu in view of Nakata (US 2017/0054015) as applied to claim 1, and further in view of Yamaki et al. (US 2011/0169014, hereinafter Yamaki).
Regarding Claim 26, Lu in view of Nakata discloses the device of claim 1. Further, Lu discloses the device, wherein the recess includes a sidewall proximal to the drain contact (D), and the sidewall includes a step (e.g., the gate recess is stepped) (Lu, Fig. 10, ¶0041, ¶0079, ¶0083), but does not specifically disclose that the recess includes a plurality of steps.
However, Yamaki teaches GaN HEMT transistor (Yamaki, Fig. 9, ¶0008-¶0012, ¶0023-¶0028, ¶0055), wherein the cap layer (140) (Yamaki, Fig. 9, ¶0012, ¶0025-¶0028, ¶0023) includes a recess and the gate electrode (160) is provided in the recess, and cap layer (140) includes a first region including the recess portion (141) and a thick portion (142/143) having a plurality of steps, a region (142/143) that increases in a thickness in stages from the recess portion to reduce the current collapse. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lu/Nakata by forming the recess in the cap layer as taught by Yamaki, wherein the recesses cap layer includes a thick portion having a plurality of steps as taught by Yamaki to have the device, the recess includes a plurality of steps in order to effectively reduce the current collapse, and thus to obtain a HEMT device with improved performance characteristics (Yamaki, ¶0008-¶0012, ¶0025, ¶0028, ¶0055).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicants argue (pages 8-9 of Applicant’s Remark) that in Lu “[l]ayers 850/832 do not include a first thickness of the second cap layer in the first region that is everywhere less than a second thickness of the second cap layer in the second region, and the first end comprises a sidewall of the first thickness in contact with the gate contact, as recited in claim 1. Nakata fails to overcome these deficiencies.”
In page 8 of Applicant’s Remark, Applicants encloses “Fig. 10” of Lu showing layers (850/832) that “do not include a first thickness of the second cap layer in the first region” and “the first end” comprising a sidewall of “the first thickness in contact with the gate contact”, as asserted by Applicants.
In response, Examiner respectfully submits that Applicants encloses a different drawing of Lu, specifically, “Fig. 9” that includes the semiconductor structure (900). However, the rejection of 02/02/2022 uses “Fig. 10” of Lu including the semiconductor structure (1000) (e.g., shown on a bottom portion of page 10 of prior art US 2017/0092752 by Lu).
Thus, Fig. 10 of Lu (e.g., see annotated Fig. 10 of Lu below) discloses the second cap layer (832/850) having a first thickness of the second cap layer (832/850) (Lu, Fig. 10, ¶0073) in the first region (e.g., a portion of 832 under a bottom of the recess having a sidewall in direct contact with the gate 1010) that is everywhere less than a second thickness of the second cap layer (e.g., a portion of 832/850 having a sidewall separated from the gate 1010) in the second region, wherein the first region has a first end (see annotated Fig. 10 of Lu) that comprises a sidewall of the first thickness in contact with the gate contact (1010) and a second end (see annotated Fig. 10 of Lu) between the first end and the drain contact, as required by claim 1.

    PNG
    media_image1.png
    629
    835
    media_image1.png
    Greyscale

Therefore, the above Applicant’s arguments are not persuasive, and the rejections of claims 1 and 13 using the prior art by Lu are maintained.
Regarding dependent claims 2-12, 14-19, and 26 which depend on the independent claims 1 and 13. the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891